People v Long (2020 NY Slip Op 05930)





People v Long


2020 NY Slip Op 05930


Decided on October 21, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2018-12559

[*1]The People of the State of New York, respondent,
vMarcus Long, appellant. (S.C.I. No. 18-00397)


Thomas R. Villecco, Jericho, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Jordan K. Hummel and Raffaelina Gianfrancesco of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Michael A. Martinelli, J.), rendered September 6, 2018, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Thomas, 34 NY3d 545). The County Court's statement to the defendant that by waiving his right to appeal, the defendant's "sentence and conviction here will be final," without more, suggested that the waiver may be an absolute bar to the taking of an appeal (see id.; People v Aquino, 184 AD3d 656, 657). However, the defendant's challenge to the amount of restitution imposed is unpreserved for appellate review, since the defendant failed to request a hearing or otherwise challenge the amount of restitution imposed at sentencing (see People v Sanchez, 103 AD3d 819, 820). Under the circumstances of this case, we decline to reach the issue in the exercise of our interest of justice jurisdiction.
DILLON, J.P., AUSTIN, ROMAN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court